Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2016

                                      No. 04-16-00244-CV

                                    SIG GROUP ENT. LLC,
                                          Appellant

                                                 v.

                                          MWJI, LLC,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-21171
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        This is an accelerated appeal. The clerk’s record and the reporter’s records were
originally due on April 28, 2016. On May 11, 2016, this court ordered appellant to provide
written proof to this court no later than May 19, 2016 that either (1) the clerk’s fee has been paid
or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
without paying the clerk’s fee. Our order cautioned appellant that if it did not respond by May
19, 2016, this appeal would be dismissed for lack of prosecution.

        Ms. Angeliz F. Rivera-Martin, the court reporter responsible for preparing, certifying,
and filing the reporter’s record in this appeal, filed her reporter’s record on May 16, 2016.

        On May 25, 2016, appellant provided written proof of payment to the district clerk, and
the clerk’s record was filed on May 25, 2016.

       Appellant’s brief is due no later than June 16, 2016.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court